FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

﻿

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT IS made effective the 10th day of
March, 2017 and amends that certain Employment Agreement dated December 26, 2001
between The Hackett Group, Inc. (formerly known as Answerthink, Inc., and
formerly known as AnswerThink Consulting Group, Inc.) (the “Company”) and David
N. Dungan (the “Executive”).

Whereas the Executive and the Company previously entered into the Employment
Agreement;

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated November 10, 2004 (the “First Amendment”);

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated March 24, 2006 (the “Second Amendment”);

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated December 30, 2008 (the “Third Amendment”); and

Whereas the Compensation Committee of the Board of Directors of the Company and
the Executive believe it is in the best interests of the Company to amend the
Employment Agreement to clarify certain terms stated therein.  

Now therefore, in consideration of the continuing mutual covenants and
agreements set forth herein and in the Employment Agreement as amended by the
First, Second and Third Amendments and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.



Section 9(d) shall be amended and restated in its entirety to read and provide
as follows:

(d) By the Company without Cause or by the Executive for Good Reason.  If the
Company terminates the Executive’s employment during the Employment Period other
than for Cause, disability or death pursuant to Section 8(a)(i) or (ii) hereof,
or the Executive terminates his employment during the Employment Period for Good
Reason pursuant to Section 8(a)(iii) hereof, (i) the Company shall pay the
Executive his full Base Salary through the Date of Termination and all other
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any bonus incentive
compensation plan or program of the Company pursuant to Sections 5(b) and (c)
hereof, at the time such payments are due, (ii) the Executive’s rights
with respect to stock options, shares of restricted stock and restricted stock
units previously granted by the Company shall be fully vested and nonforfeitable
(and shares of stock shall be delivered to the Executive in satisfaction of
restricted stock units) as of the Date of Termination; (iii) all deferred and
incentive compensation or bonus amounts awarded by the Company to the Executive
and other contingent or deferred compensation awards or grants made by the
Company to the Executive, or otherwise made in connection with the Executive’s
employment hereunder, shall become fully vested and nonforfeitable upon the Date
of Termination and (iv), subject to Section 9(e) hereof, the Company shall pay
the Executive the Severance Payments payable in a lump sum on the Company’s next
regular salary payment date following the Date of Termination. In addition, the
Company shall have the option by delivering notice to the Executive in
accordance with Section 11 hereof within 5 days after the Date of Termination to
pay the Executive two hundred percent (200%) of the Severance Payment in a lump
sum on the Company’s next regular salary payment date following the delivery of
such notice.





--------------------------------------------------------------------------------

 

2.



The definition of “Good Reason” in Section 21 shall be amended in its entirety
to read and provide as follows:

﻿

“Good Reason” means: (i) a material diminution in the Executive’s Base Salary or
other compensation opportunities; (ii) a material change in the geographic
location at which the Executive must perform services (a change in principal
office location will be considered material only if it increases the Executive’s
current one-way commute by more than fifty (50) miles); (iii) a failure of any
successors to the Company after a Change of Control to perform or cause the
Company to perform the obligations of the Company under this Agreement; (iv) any
action or inaction of the Company that constitutes a material breach of the
terms of this Agreement; (v) any material adverse change in the Executive’s
status, titles, duties, authorities or responsibilities; or (vi) a requirement
that that the Executive report to any individual other than the Chief Executive
Officer of the Company.

3.



Section 22 Vesting and Transaction Bonus Upon Change of Control shall be amended
and restated in its entirety to read and provide as follows:

﻿

In the event the Executive’s employment with the Company is terminated by the
Company without Cause (other than on account of the Executive’s death or
Disability) or the Executive resigns for Good Reason, in either case within
[twelve (12)] months following a  Change of Control, (i) the Executive’s rights
with respect to stock options, shares of restricted stock and restricted stock
units previously granted by the Company shall be fully vested and nonforfeitable
(and shares of stock shall be delivered to the Executive in satisfaction of
restricted stock units); (ii) all deferred and incentive compensation or bonus
amount awarded by the Company to the Executive and other contingent or deferred
compensation awards or grants made by the Company to the Executive, or otherwise
made in connection with the Executive’s employment hereunder, shall become fully
vested and nonforfeitable; and (iii) the Company shall pay the Executive an
amount equal to two hundred percent (200%) of the Executive’s average total
compensation for the three (3) full fiscal years immediately preceding the
Change of Control (the “Transaction Bonus”); provided, however, that if the
Transaction Bonus is based in any part on the Executive’s compensation for
fiscal years 2014 and/or 2015, the equity-based bonus amount included in the
Executive’s total compensation for such fiscal years shall be multiplied by a
factor of two (2) for purposes of determining amount of the Transaction
Bonus.  The Transaction Bonus shall be payable in a lump sum on the Company’s
next regular salary payment date on which the Change of Control occurs.

4.



All other provisions of the Agreement shall remain in full force and effect.

﻿

﻿

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on March 10, 2017.
 

 

﻿

 

 

 

 

 

 

﻿

 

 

    

The Hackett Group, Inc.

﻿

 

 

Attest:

    

 

 

 

﻿

 

 

 

By:

 

 

    

By:

 

 /s/ Frank Zomerfeld

﻿

 

 

    

Name:

 

Frank Zomerfeld

﻿

 

 

    

Title:

 

General Counsel and Secretary

﻿

 

 

﻿

 

 

    

David N. Dungan

Attest:

 

 

    

 

 

 

﻿

 

 

By:

 

 

    

/s/ David N. Dungan

 

﻿





--------------------------------------------------------------------------------